Citation Nr: 0725632	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an earlier effective date prior to March 31, 
1998, for the grant of service connection for bilateral dry 
eye syndrome. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  That decision granted service 
connection for bilateral dry eye syndrome and assigned a 10 
percent disability evaluation effective from March 31, 1998.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A final rating decision dated in March 1954 denied 
service connection for an eye disorder.

3.  Following the issuance of the March 1954 rating decision, 
a formal or informal claim for service connection for 
bilateral dry eye syndrome was not received prior to a formal 
claim filed on March 31, 1998.


CONCLUSION OF LAW

The requirements for an effective date prior to March 31, 
1998, for the grant of service connection for bilateral dry 
eye syndrome have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that March 
31, 1998, is the correct date for the grant of service 
connection for bilateral dry eye syndrome.  While the veteran 
has alleged that he is entitled to an earlier effective date 
for his award of service connection, there is no basis under 
the governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

The veteran first presented his claim for service connection 
for an eye disorder in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in January 
1954.  However, a March 1954 rating decision denied that 
claim.  The veteran was notified of that decision and of his 
appellate rights.  In fact, the March 1954 notice letter 
specifically stated, "If you wish to appeal, you should so 
inform this office, and you will be furnished with VA Form P-
9 for that purpose."  However, the veteran never indicated 
that he wished to appeal the March 1954 rating decision.  In 
general, rating decisions that are not timely appealed are 
final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
veteran has not filed a claim for revision or reversal of the 
March 1954 rating decision based on clear and unmistakable 
evidence.  See 38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. § 3.105.

Following the issuance of the March 1954 rating decision, the 
veteran first presented his claim for service connection for 
an eye disorder in a VA Form 21-526, Veteran's Application 
for Compensation or Pension, receive on March 31, 1998.  The 
record does not contain any earlier statement or action 
indicating an intent to file a claim.  In fact, the veteran 
did not submit anything to VA between the issuance of the 
March 1954 rating decision and the receipt of his formal 
claim on March 31, 1998, that pertained to or referred to an 
eye disorder.  As such, the veteran did not demonstrate an 
intent to raise an informal claim for service connection for 
an eye disorder.   Therefore, the Board finds that a formal 
or informal claim was not received prior to the formal claim 
filed on March 31, 1998.  

The Board does acknowledge the veteran's contention that the 
effective date for the grant of service connection for 
bilateral dry eye syndrome should be the actual date on which 
he was hospitalized for the original injury during service in 
1952.  Applicable law provides that the effective date of an 
award of disability compensation shall be the day following 
separation from active service only if the claim is received 
within one year after separation from service.  Otherwise, 
the effective date shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The law does not 
allow a date prior to a veteran's separation from service.  
In this case, the veteran was discharged from service in 
December 1953, and he filed a claim in January 1954.  
However, as discussed above, a March 1954 rating decision 
denied that claim, and he did not appeal.  As such, the 
rating decision became final, and a new claim was not filed 
until March 31, 1998.  As such, the effective date shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Therefore, the veteran is not 
entitled to an effective date on the day of the original 
injury or on day following his separation from active 
service.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to March 31, 1998, for the grant of 
service connection for bilateral dry eye syndrome.


ORDER

An effective date prior to March 31, 1998, for the grant of 
service connection for bilateral dry eye syndrome is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


